Exhibit 10.7
CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
MANUFACTURING AGREEMENT
This MANUFACTURING AGREEMENT (the “Agreement”) dated as the 1st day of November,
2008 (the “Effective Date”), is entered into by and between Aruba Networks,
Inc., a Delaware corporation with its principle place of business at 1344
Crossman Avenue, Sunnyvale, CA 94089 (“Buyer”), and SerComm Corporation, a
Taiwan corporation formed under the laws of the Republic of China, with a place
of business at 8F, No. 3-1,YuanQu St., Nankang, Taipei 115, Taiwan, Republic of
China. (“SERCOMM”).
RECITALS
Whereas, SERCOMM desires to manufacture Product for Buyer under this Agreement
and Buyer desires to purchase from SERCOMM, certain products (“Products”), parts
(“Parts”) and software (“Product Software”) which are set forth in Appendix A on
the terms contained in this Agreement. All section references below in the
Special Terms are to sections of the General Terms which follow the Special
Terms.
NOW, THEREFORE, in consideration of the terms and conditions set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:
SPECIAL TERMS
1. Identification of Parties and Addresses

             
 
  Buyer:   Company Name:   Aruba Networks, Inc.
 
      Attention:   David Munro
 
      Tel. No.:   408-329-5104
 
      Fax. No.:   408-227-4550
 
  SERCOMM:   Attention:   Charles Chu
 
      Tel. No.:   +886-2-2655-3988
 
      Fax. No.:   +886-2-2655-3966

All notices, including notices of address change, to be given under this
Agreement shall be addressed to the address set forth above and shall be deemed
to have been received (a) when received if hand delivered, (b) three
(3) calendar days after being sent by overseas or overnight courier, or
(c) immediately after being sent by confirmed telecopy or facsimile
transmission.

 

 



--------------------------------------------------------------------------------



 



2. Product
“Product” mean the products may, from time to time, increase under this
Agreement, including parts and components thereof, and be manufactured for Buyer
in accordance with the Specifications as hereinafter defined in Appendix C by
both parties.
3. Order Lead Time
Order Lead Time is thirty (30) calendar days after SERCOMM’s confirmation of
Purchase Order.
4. Purchase Order Rescheduling Terms
As used in this Agreement, “ex factory date” will mean the date specified on the
purchase order on which the Products are to be available at SERCOMM’s factory to
be picked up by the freight forwarder/carrier.
A purchase order may be rescheduled to a new delivery date that is no more than
forty five (45) calendar days after the originally scheduled delivery date. If
additional out-of-pocket expenses such as handling fees and warehouse charges
are required for the performance of the reschedule, Buyer shall pay for such
expenses upon SERCOMM’s invoice.
5. Rolling Monthly Forecast
Buyer will provide SERCOMM with a six-month rolling forecast, the first three
(3) months will be considered a Production Forecast, and the second three
(3) months will act as a Planning Forecast. Buyer will deliver updates to this
six (6) month forecast on a monthly basis or as needed by SERCOMM and/or Buyer.
By the second week of each month, Buyer will provide a six (6) month rolling
forecast for Products to be delivered to Buyer during months N+1, N+2, N+3, N+4,
N+5 and N+6. The following percentages of each forecast will be binding and
month N+1 of this binding rolling forecast means Buyer’s firm order:
N = then-current month

          Month   Percentage of Forecast which is binding  
N+1
    100 %
N+2
    75 %
N+3
    50 %
N+4
    0 %
N+5
    0 %
N+6
    0 %

6. Initial Term of Agreement

Initial term (duration of initial term of Agreement): one (1) year.
7. Miscellaneous
a. Attach list of Product Software, Unique Materials, Products, Parts, and
Minimum Order Quantities (before and after phase-out) for Products and Parts,
and initial Pricing as Appendix A (to be provided by SERCOMM).
b. Attach description of how SERCOMM will customize the Products for Buyer, NRE
and the materials and assistance, if any, to be provided by Buyer as Appendix B.
c. Attach product specifications as Appendix C.
d. Attach tooling for the manufacture of Product as Appendix D.

 

2



--------------------------------------------------------------------------------



 



GENERAL TERMS
1. SERCOMM’s Manufacturing Services
1.1 Customization Process. If applicable, SERCOMM will customize the existing
Products for Buyer as further described in Appendix B and Buyer will pay to
SERCOMM the fee set forth in Appendix B for SERCOMM to develop and customize the
Products as the compensation of non-recurring engineering work (“NRE”). SERCOMM
will manufacture the Products according to the mutually agreed upon
specifications for the Products (“Specifications”) as set forth in Appendix C
attached to this Agreement.
1.2 Unique Materials. The parties agree that SERCOMM may have to acquire or
manufacture materials (“Unique Materials” as set forth in Appendix A) which are
unique to the manufacture of Products for Buyer and not readily usable by
SERCOMM for its other customers. Buyer understands that SERCOMM may at times
decide to purchase Unique Materials in large quantities because of favorable
pricing and authorizes SERCOMM to purchase Unique Materials up to a quantity
necessary to fulfill then-outstanding purchase orders without obtaining Buyer’s
further authorization. Upon Buyer’s further authorization, SERCOMM may purchase
a quantity of Unique Materials which exceeds the quantity necessary to fulfill
then outstanding purchase orders up to the dollar value of Unique Materials
authorized by Buyer. For long lead-time components and Buyer Unique Materials,
Parts and Product which SERCOMM is unable to resell to others at a reasonable
price, Buyer agrees to remain fully liable for all of any losses that may occur
as a direct result of the change of Buyer Forecast or purchase orders (including
the reschedule or cancellation of any purchase order) and/or end-of-life of
Product as determined by Buyer.
1.3 Engineering Changes. Buyer may request that SERCOMM incorporate engineering
changes into the Product by providing SERCOMM with a description of the proposed
engineering change sufficient to permit SERCOMM to evaluate its feasibility and
cost (“Engineering Change Request” or “ECR”). Upon receipt of an ECR, SERCOMM
will provide Buyer with a response within five (5) business days of receipt
advising Buyer of the likely impact of an ECR (including but not limited to the
impact on the delivery, scheduling and Product pricing). SERCOMM will proceed
with engineering changes when the parties have agreed upon the changes to the
Specifications, delivery schedule and Product pricing and Buyer has issued a
Purchase Order for the implementation costs (“Engineering Change Order” or
“ECO”). All non-recurring costs of implementing ECO’s (including, without
limitation, premium costs of materials; material handling charges; process and
tooling charges; engineering charges; and evaluation testing costs and other
costs which result form the ECO) will be the responsibility of Buyer, except as
otherwise mutually agreed to in writing between the parties. Neither party will
unreasonably withhold or delay agreement to an ECO and the parties agree to use
commercially reasonable efforts to implement at the earliest opportunity ECO’s
relating to personal and product safety.

 

3



--------------------------------------------------------------------------------



 



1.4 Quarterly Business Review. The parties will conduct a Quarterly Business
Review (“Quarterly Business Review” or “QBR”) meeting at least once each
calendar quarter for the purpose of reviewing the parties’ performance and the
business matters to be addressed quarterly as set forth in the specific
provisions of this Agreement. Commercially reasonable efforts will be made by
SERCOMM and B uyer to have at least one executive level participant in
attendance for each QBR. To the extent possible, these meetings will be
scheduled in order to permit in-person attendance by participants and they will
be conducted at the location where Buyer’s products are manufactured, unless
mutually agreed to otherwise by the parties.
1.5 Tooling. Buyer hereby authorizes SERCOMM to purchase tooling for Buyer
specific design elements as identified in Appendix D. Buyer agrees to pay and
wire transfer for fifty percent (50%) payment of cost of tooling as quoted and
pay the balance upon acceptance of sample parts from the tooling. Upon full
payment, tooling in Appendix D will be the property of Buyer and each piece of
the tooling shall be conspicuously identified at the premises and on the tooling
as being the property of Buyer. All software that Buyer provides to SERCOMM or
any test software that Buyer engages SERCOMM to develop as mutually agreed in
statement of work “SOW” or its equivalent is provided as is and shall remain the
property of Buyer.
1.6 Trademarks. The Products may be marketed under trademarks, trade names or
the like (“Buyer’s Marks”) now or hereafter adopted by Buyer. SERCOMM
acknowledges and agrees that, except for affixing Buyer’s Marks to the Products,
nothing in this Agreement grants or transfers to SERCOMM any right or interest
in Buyer’s Marks. SERCOMM agrees to affix Buyer’s Marks to the Products as
specified by Buyer. Buyer is entitled to refer to the Products, in all
advertising literatures and promotional materials, as Buyer’s own products.
2. Quality Control.
SERCOMM agrees to implement industry standard Quality Control (“QC”) and Quality
Assurance (“QA”) programs for all the Products delivered hereunder. SERCOMM
further agrees to maintain all the relevant QC and QA file and/or documents for
Buyer’s reference as requested by Buyer during the term of this Agreement. Buyer
is entitled to perform source inspection of the Product at SERCOMM’s facility by
Buyer’s employees, agents or representatives or any independent third party
assigned by Buyer and approved by SERCOMM during normal business hours and upon
reasonable advance notice.
3. Purchasing.
3.1 Purchase Orders. All purchase orders submitted by Buyer for Products and
Parts (“Purchase Orders”) shall be in writing in a form acceptable to SERCOMM.
Purchase Orders shall reference this Agreement, and shall contain the following:
(a) a description of the Products and Parts to be purchased (b) the quantity of
Products and Parts to be purchased, (c) requested delivery dates with an order
lead time equal to or greater than the order lead time set forth in the Special
Terms, (d) destination, (e) confirmation of price, (f) shipping method and (g)
requested ex factory date. All Purchase Orders shall be governed exclusively by
the terms and conditions of this Agreement, and any terms or provisions on
Buyer’s purchase order forms or the like or SERCOMM’s acknowledgements thereof
that are inconsistent with those contained in this Agreement shall have no force
or effect whatsoever.
Furthermore, provided that both parties agree to implement EDI under this
Agreement and EDI system is established, all Buyer “Purchase Orders” shall be
submitted by Buyer or any of its representatives who has been previously
authorized or designated by Buyer, and SERCOMM agrees to receive the respective
Purchase Orders, by fax or Electronic Data Interchange (“EDI”). All costs
incurred by both parties to implement such EDI system and to maintain such EDI
capability shall be at either party’s sole cost, expense and risk. Buyer agrees
that it shall not contest the validity or enforceability of EDI documents based
on their electronic format. EDI documents or printouts thereof shall constitute
originals when maintained in the normal course of business. Buyer agrees that
Buyer will assume any risks and damages incurred by Buyer as a result of
implementing EDI under this Agreement.

 

4



--------------------------------------------------------------------------------



 



3.2 Order Rescheduling. Buyer shall have the right to reschedule Purchase Orders
according to the schedule, percentage limitations and other terms set forth in
the Special Terms.
3.3 Minimum Order Quantity. The minimum quantities per Purchase Order for the
Products and Parts are set forth in Appendix A attached to this Agreement.
3.4 Rolling Monthly Forecast. Buyer shall provide the rolling monthly forecast
as specified in the Special Terms.
3.5 No Obligation to Purchase Product. Buyer shall have no obligation to
purchase Product from SERCOMM, except in accordance with this Agreement and as
expressly set forth in Purchase Orders duly executed on behalf of Buyer, and
accepted by SERCOMM. Except as set forth in this Agreement, Buyer shall not be
required to purchase any minimum quantities, nor shall Buyer be held responsible
for any restocking fees, bill backs for not ordering any estimated purchase
volume, or any other such cost or fee.
3.6 Purchase of Products By Buyer’s Nominee. SERCOMM hereby acknowledges that
Buyer may, from time to time, designate in writing one or more contract
manufacturers or others (each a “Nominee”) to purchase Products from SERCOMM (on
such Nominee’s own behalf) for the purpose of performing services and
manufacturing goods for Buyer. In such event the provisions of this Agreement
governing the purchase, sale, and continuing obligations regarding Products
shall be deemed to extend to and for the benefit of such Nominees, and such
Nominees shall be entitled to exercise the rights granted to Buyer under this
Agreement regarding the purchase of Products. The Parties agree that each
Nominee purchasing Products will agree to be bound by the terms and conditions
of this Agreement, and will have the same rights and obligations as Buyer would
have if Buyer was purchasing such Products, regarding the right to place
Purchase Orders, the rights and obligations which accrue with respect to
ordering, payment and delivery of such Products. Buyer will be responsible for
Nominee’s performance and compliance with the terms of this Agreement. SERCOMM
agrees to negotiate in good faith with the Nominee to enter into a binding
agreement to supply the Nominee under the same terms and conditions as provided
to Buyer under this Agreement.
4. Acceptance and Delivery.
4.1 Purchase Order Acceptance. Purchase Orders shall be confirmed by SERCOMM
within three (3) SERCOMM business days after receipt of the Purchase Order by
SERCOMM, if such Purchase Order is placed in accordance with this Agreement.
SERCOMM shall accept a Purchase Order if a Purchase Order is consistent with the
terms of this Agreement.
4.2 Delivery. The delivery terms under this Agreement is EX WORKS (“EXW”)
according to “Incoterms” as published in 2000 by the International Chamber of
Commerce.
4.3 Title and Risk of Loss. Title and risk of loss shall pass to Buyer upon the
delivery of the applicable Products to the applicable shipping carrier.

 

5



--------------------------------------------------------------------------------



 



4.4 Delivery Schedule. Time is of the essence in the contract. SERCOMM shall use
best commercially reasonable efforts to meet all performance and shipping dates.
Delivery will be strictly in accordance with Buyer’s schedule. SERCOMM will
immediately notify Buyer of any delays in shipping. If delivery of items or
rendering of services is not completed by the time promised due to reasons
attributable to SERCOMM and such delay is not cured within thirty (30) days
after SERCOMM’s receipt of Buyer’s written notice specifying such delay, Buyer
reserves the right without liability, in addition to the Buyer’s other rights
and remedies, to terminate this contract by written notice effective when sent
by Buyer and to purchase substitute items or services elsewhere and charge the
SERCOMM with any loss and additional expense incurred. Any provision herein for
delivery of articles or rendering of service by installment shall not be
construed as making the obligations of SERCOMM severable. Any failure by Buyer
to exercise its remedies with respect to any installment shall not be deemed to
constitute a waiver with respect to subsequent installments. All shipments must
equal exact amounts ordered unless otherwise agreed in writing by Buyer.
4.5 Buyer Acceptance.

  4.5.1  
Quality Standards. SERCOMM shall provide Buyer, and maintain in accordance with
industry standards, written quality control standards for the Products. SERCOMM
shall tender to Buyer for acceptance only Products that have been inspected and
deemed to meet its quality control standards.

  4.5.2  
Inspection. Buyer may during normal business hours and following reasonable
advance written notice and subject to SERCOMM’s security and confidentiality
requirements, visit the SERCOMM’s facility where the Products are manufactured
and review the quality control procedures related to manufacture of the Products
as reasonably necessary to satisfy itself of compliance with its obligations
under this Agreement.

  4.5.3  
Rejection. All Products shall be subject to inspection and testing by Buyer
within thirty (30) days after the delivery of Products to Buyer (the “Inspection
Period”), and Buyer shall inform SERCOMM of any non-conforming Product within
the Inspection Period; otherwise, such non-conforming Product shall be deemed
accepted. In case latent defects of any Product is found beyond the Inspection
Period not to conform to the Documentation due to reasons attributable to
SERCOMM, is defective in materials or workmanship in violation of the limited
warranty set forth in Section 8, or is otherwise damaged (“Non-Conforming
Product”), such Product may be returned. If Product(s) are returned by Buyer as
described in this section, or Section 8 below, Buyer shall obtain a Return
Material Authorization (“RMA”) number from SERCOMM, and shall return such
Products to SERCOMM. For RMA products returned to SERCOMM, shipping and
insurance charges for return of non-conforming Product shall be at Buyer’s
expense, and shipping back to Buyer shall be at SERCOMM’s expense. If the
Product is reasonably demonstrated by SERCOMM to be conforming such as no
trouble found products, then Buyer will reimburse SERCOMM for the actual and
reasonable shipping and insurance charges. SERCOMM shall bear the responsibility
to repair the defective products to be fully functional; however, upon mutual
agreement SERCOMM shall either replace or repair any such defective Product or
refund the purchase price in full. The replaced portion of Product shall conform
with all Documentation and be functionally equal to or better than the returned
unit. The replaced portion of Product affected during the Product warranty
period shall be warranted, as provided above, for the remainder of the Product
warranty period or for 15 months from the date of replacement, whichever is
longer. The replaced portion of Product affected made after expiry of the
Product warranty period shall be warranted, for a period of 6 months from the
date of repair at Buyer’s cost.

 

6



--------------------------------------------------------------------------------



 



5. Prices.
Pricing for the Products is based on the EXW delivery terms. The initial prices
for the Products are as specified in Appendix A attached to this Agreement.
Pricing may be reviewed by the parties from time to time based on then-current
market conditions. The parties agree that the prices in effect as of the date a
Purchase Order is acknowledged by SERCOMM shall be applied to such Purchase
Order regardless of any subsequent price change. SERCOMM agrees that Buyer shall
receive the best pricing provided by SERCOMM to any other purchaser of Product,
provided that such other purchaser has purchased volumes similar to the
aggregate Product purchases by Buyer. For purposes of this Section 5, the
Product price shall be deemed to include all Product discounts, rebates,
cooperative advertising programs and other similar programs provided by SERCOMM.
6. Payment Terms: Method of Payment.
Buyer shall make payments for Product purchased under this Agreement in full
without deduction or offset in U.S. Dollars before/within forty five (45) days
of shipment from SERCOMM’s factory by telegraphic transfer (T/T). Provided that
both parties agree to implement EDI in this Agreement and EDI system is
established, SERCOMM shall send invoice via EDI to Buyer. Buyer acknowledges
that SERCOMM may sell or assign its account receivables under this Agreement for
the purpose of financial factoring. SERCOMM reserves the right to withhold any
shipments if Buyer fails to make payment under this Agreement. Any direct costs
that SERCOMM suffers from the past dues shall be compensated by Buyer. SERCOMM
is entitled to withhold any or all shipments of Product and/or not to perform
any other obligations as provided in this Agreement, including but not limited
to its warranty obligation, provided that Buyer does not fully perform its
payment obligation under this Agreement. Unless otherwise provided in this
Agreement, all currency stated in this Agreement shall be U.S. dollars.
7. Warranties.
7.1 General Warranty. SERCOMM warrants that the Products sold by SERCOMM to
Buyer shall be (i) new and free and clear of all security interests, liens and
other encumbrances; (ii) provided in strict conformity to all requirements,
specifications, environmental regulations, drawings, data, or designs and that
the Products will be free from defects in material and workmanship; (iii) free
from any defect in materials and workmanship, design or otherwise, including
without limitation, latent defects and shall conform to and operate in
accordance with the Documentation for a period of fifteen (15) months from the
date that the Product is shipped to Buyer or its Nominee; and (iv) Products
furnished by Sercomm, as described in this Agreement and used in accordance with
industry standards and any written instructions provided by Supplier to Buyer
are safe for normal use, are non-toxic and present no abnormal hazards to
persons or the environment. In the event of any breach of this warranty, Buyer
shall have the right to return the defective Product, with freight prepaid, to
SERCOMM’s facility in China or Taiwan according to SERCOMM’s then-current RMA
procedures. SERCOMM will, at SERCOMM’s option, either replace or repair the
defective Products within thirty (30) calendar days after SERCOMM’s receipt of
the defective Products. SERCOMM will then ship the replacement or repaired
Products to Buyer with freight prepaid. In no event shall the foregoing warranty
apply if the defect was caused, in whole or in part, by misuse, unauthorized
modifications, neglect, improper installation or testing, unauthorized attempts
to repair by Buyer or by other than SERCOMM or SERCOMM’s agents or designees,
accident, fire, power fluctuation, or use of the Products in combination with
products, equipment or other items not supplied by SERCOMM.

 

7



--------------------------------------------------------------------------------



 



7.2 Epidemic Failure. An Epidemic Failure is defined as two percent (2%) or more
of the same Product installed or shipped during any consecutive three (3) month
period that contains an identical, repetitive defect in Supplier supplied
material and/or workmanship, as evidenced by SERCOMM’s failure reports. If
during the warranty period Product shows convincing evidence of an Epidemic
Failure, Buyer shall have the right, pending correction of the Epidemic Failure
due to reasons attributable to SERCOMM, to postpone further shipments of such
affected Product by giving written notice of such postponement to Sercomm. Such
postponement shall temporarily relieve Sercomm of its shipment responsibility
and Buyer of any payment responsibility for such postponed shipments. Sercomm
shall promptly prepare and propose a corrective action plan addressing
implementation and procedure milestones for remedying such Epidemic
Condition(s). Sercomm shall use best commercially reasonable efforts to
implement the remedy in accordance with the agreed upon schedule. Buyer retains
option to bill Sercomm for any cost associated with any epidemic failure due to
reasons attributable to SERCOMM.
7.3 Manufacturing Rights. In the event that SERCOMM is unable to manufacture the
Product to the mutually agreed specifications, quality requirements, quantity
and price in accordance with the terms of this Agreement due to reasons
attributable to SERCOMM consistently for three (3) consecutive months and such
breach materially results in the discontinuity of the Product that SERCOMM is
unable to cure within ninety (90) days of Buyer’s written notification, Buyer
reserves the right to manufacture the Product itself or through a third party.
In such case, SERCOMM agrees to use commercially reasonable efforts to assist
Buyer in effecting a knowledge transfer to the Buyer’s designated manufacturer
in order to support Buyer in maintaining an uninterrupted supply of the Product.
7.4 Escrow Agreement. Buyer and SERCOMM agree to negotiate in good faith, and
shall execute an Escrow Agreement within ninety (90) days of the date of this
Agreement. The terms and conditions of the Escrow Agreement shall include the
specific conditions both for delivery into escrow and release of the technical
or other information and documentation.
7.5 Escrow Release. If, in Buyer’s reasonable opinion and, the conditions set
forth in Section 7.3 have been met, in accordance with the terms of the Escrow
Agreement the escrow agent will release to Buyer the escrow and Buyer shall have
the rights to use the escrow as necessary to make, use, market, sell, and
support the Products. In addition SERCOMM shall make available to Buyer or its
designated manufacturer any unique equipment held by SERCOMM at Buyer’s cost to
manufacture, test and support the Products to the extent such assistance will
not interfere SERCOMM’s business and operations with other customers and SERCOMM
shall otherwise cooperate with Buyer to transition the manufacture, testing and
support of the Products to Buyer or its designated manufacturer.

 

8



--------------------------------------------------------------------------------



 



7.6 Disclaimer. EXCEPT FOR THE WARRANTIES SET FORTH IN THIS AGREEMENT, SERCOMM
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED OR STATUTORY, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. SERCOMM DOES NOT PROVIDE A WARRANTY THAT THE PRODUCT WILL
MEET BUYER’S AND/OR ITS END USERS’ REQUIREMENTS, OR THAT THE OPERATION OF THE
PRODUCT WILL BE UNINTERRUPTED OR ERROR FREE.
8. Product Changes.
8.1 Manufacturing Phase-Out. SERCOMM shall have the right to discontinue any
Product for sale to its customers and may delete such Product from Appendix A
upon written notice to Buyer. During the ninety (90) calendar day period
following Buyer’s receipt of such notice, Buyer shall have the right to place
one (1) final binding Purchase Order (in addition to any then-outstanding
Purchase Orders) for such Products for delivery within one hundred twenty
(120) calendar days following SERCOMM’s receipt of such Purchase Order, and
SERCOMM will fill such Purchase Order as soon as such Products become available
from SERCOMM’s manufacturing facilities.
8.2 Product Change. SERCOMM shall notify Buyer in writing of any and all
proposed changes to any Specifications or Product that materially affect form,
fit or function. If changes are solely made by SERCOMM, such notices shall be
delivered at least ninety (90) days prior to the date such change is proposed to
be incorporated into the Product. If upon evaluation of the proposed changes,
Buyer, in its sole discretion, determines that the changes would render
SERCOMM’s products to no longer operate or to be adversely affected in form, fit
and function or material delay of introduction of its products, SERCOMM will
provide Buyer with additional Products utilizing the current design to fulfill
its needs at Buyer’s risk for up to six (6) months from the date of SERCOMM’s
notice.
8.3 Product Changes from Buyer. Buyer reserves the right to make changes in any
one or more of the following: (a) specifications, drawings, and data
incorporated into this Agreement where the goods to be furnished are to be
specially manufactured for Buyer; (b) methods of shipment or packing; (c) place
of delivery; and (d) time of delivery. If any such change causes an increase or
decrease in the cost or time required for performance, an equitable adjustment
will be made in the price or delivery schedule or both. Price increases or
extensions of time for delivery issued and signed by Buyer.
9. Parts.
SERCOMM will make Parts available for the purchase by Buyer at the prices set
forth in SERCOMM’s then-current price list for Product. SERCOMM will make common
Parts available for a period of one (1) year after the earlier to occur of
(i) discontinuance of the Product or (ii) expiration or termination of this
Agreement. SERCOMM will make unique Parts (as set forth in Appendix A) available
until the earlier to occur of (i) discontinuance of the Product or
(ii) expiration or termination of this Agreement. During this availability
period, SERCOMM shall have the right to substitute an alternative Part for any
Part that is discontinued by SERCOMM’s supplier. During the sixty (60) calendar
day period after the end of the applicable availability period for unique Parts
and common Parts, Buyer shall have the right to place one (1) final binding
Purchase Order for Parts for delivery within one hundred twenty (120) calendar
days following SERCOMM’s receipt of such Purchase Order. Thereafter, SERCOMM
agrees to furnish Buyer, upon Buyer’s reasonable request, related information of
SERCOMM’s vendors or suppliers of Parts or pertinent information to assist Buyer
to continue procuring and purchasing Parts.

 

9



--------------------------------------------------------------------------------



 



10. Documentation.
Upon the request of Buyer, SERCOMM shall sell to Buyer copies of SERCOMM’s
then-existing documentation (“Documentation”), including users, operators and
service manuals, for the Products (in English or any other language in which the
Documentation are then available) at SERCOMM’s then-current prices. Buyer
acknowledges SERCOMM’s exclusive ownership of copyrights in the Documentation.
SERCOMM grants to Buyer a non-transferable, non-sublicensable, non-exclusive,
worldwide, royalty-free license during the term of this Agreement to prepare
derivative works (including translations) based on the Documentation (such
derivative works will be referred to as the “Buyer Modified Documentation”),
subject to SERCOMM’s prior approval of the contents of the Buyer Modified
Documentation. Buyer shall have exclusive ownership of the copyright in the
Buyer Modified Documentation, but Buyer agrees that exclusive ownership of the
copyright in the Documentation as originally provided by SERCOMM shall remain in
SERCOMM and in no event shall Buyer challenge in any way SERCOMM’s exclusive
ownership of such copyright. Buyer grants to SERCOMM a non-exclusive,
non-transferable, sublicensable, perpetual, royalty-free, world-wide license to
use, copy, distribute, and prepare derivative works based on the Buyer Modified
Documentation. Notwithstanding anything to the contrary in this Section 10.1,
Buyer shall make SERCOMM’s service manual available only to those customers of
Buyer which have been authorized by Buyer to repair Products. Upon Buyer’s
request and payment to SERCOMM of SERCOMM’s charges, if any, SERCOMM shall
provide Buyer with such information as may be necessary for Buyer to prepare the
Buyer Modified Documentation.
11. Term, Termination and Effect of Termination.
11.1 Term. This Agreement will be effective for the initial term set forth in
the Special Terms, subject to early termination under Section 11.2. After such
initial term, this Agreement will automatically be renewed for additional
periods of one (1) year unless either party elects not to renew this Agreement
by giving written notice to the other party at least ninety (90) calendar days
prior to the expiration of the then-current term.
11.2 Early Termination. Either party may terminate this Agreement upon written
notice to the other party for any material breach of this Agreement by the other
party which the other party fails to cure within thirty (30) calendar days
following the other party’s receipt of written notice from the non-breaching
party specifying such breach.
11.3 Surviving Obligations. Expiration or any termination by either party of
this Agreement shall not affect (a) any other rights of either party which may
have accrued up to the date of such termination or expiration, (b) any licenses
granted by Buyer to its customers with respect to the Product Software prior to
such termination or expiration and (c) the rights and obligations of the parties
set forth in Sections 6 (Payment terms), 7 (Warranties), 11.5 (Duties Upon
Expiration or Termination), 12 (Compliance with Laws), 13 (Proprietary Rights),
14 (Indemnification), 15 (Limitation of Liability) and 16.1 (Governing Law;
Arbitration and Official Language).

 

10



--------------------------------------------------------------------------------



 



11.4 Duties upon Expiration or Termination. Upon any termination of this
Agreement by either party or expiration of this Agreement, each party shall
promptly return to the other party any confidential information of the other
party in its possession or under its control Further, upon:
(a) expiration of this Agreement. Purchase Orders outstanding as of such
expiration shall continue to be binding upon both parties, or
(b) termination of this Agreement by Buyer under Section 11.2, Buyer shall have
the right to cancel, without penalty, any affected Purchase Orders outstanding
as of such termination, In which case Buyer shall not be responsible to purchase
any raw material, work-in-process or finished Products, or
(c) termination of this Agreement by SERCOMM under Section 11.2, SERCOMM shall
have the right to cancel, without penalty, any Purchase Orders outstanding as of
such termination, in which case Buyer shall, upon the written request of
SERCOMM, purchase at 105% of SERCOMM’s cost (i) work-in-process and finished
Products which is to be used to fill Purchase Orders outstanding as of such
termination and (ii) any Unique Materials which SERCOMM has in inventory or on
order as of such termination and is to be used to fill Purchase Orders
outstanding as of such termination.
12. Compliance with Laws.
Export Control Laws. SERCOMM will comply with, at SERCOMM’s sole expense, all
export control laws necessary to permit SERCOMM to sell the Products’ to Buyer.
Buyer hereby acknowledges that it will not export or re-export any Products.
Product Software, related documentation or technical data (which includes, among
other things, any technical information relating to the Products, Product
Software, written or otherwise), or any product incorporating the Products,
Product Software, related documentation or SERCOMM’s technical data, without
first complying with all applicable U.S and non-U.S. export control laws.
13. Proprietary Right.
13.1 Retention of Proprietary Rights. Buyer shall retain all intellectual
property rights in and to (i) the tooling customized for the Product and paid in
full by Buyer (ii) the software, hardware, firmware, and other deliverables
furnished by Buyer to SERCOMM and (iii) the industrial design of the Product
being manufactured by SERCOMM if such design is paid in full by Buyer. Unless
provided in this Section 13.1, SERCOMM or its licensor retains for itself
exclusive ownership of all rights, titles and interests in and to the Products,
Product Software, and Documentation (collectively, the “SERCOMM Owned Items”)
and all related intellectual and other proprietary rights embodied in or related
to the SERCOMM Owned Items.
13.2. SERCOMM’s Marks. Buyer shall not adopt, use or register any acronym,
trademark, trade name or other marketing name of SERCOMM or any confusingly
similar mark or symbol as part of Buyer’s own name or the name of any of its
affiliates or the name of any product it markets.

 

11



--------------------------------------------------------------------------------



 



13.3 Software. Buyer hereby grants to SERCOMM the right to pre-install any and
all of Product Software provided or designated by Buyer to be incorporated or
used in the Product. If the Product Software includes software from Microsoft
Corporation, Buyer shall ensure that each of its end user customers of the
Product and its sub-distributor’s end user customers of the Product will be
bound by a written agreement with terms and conditions at least as restrictive
as those in SERCOMM’s end user license agreement. Buyer (and Buyer’s
sub-distributors or the like) shall not (a) adapt, reproduce, enhance, translate
or otherwise modify the Product Software or any portion thereof without
SERCOMM’s express prior written approval, (b) reverse engineer, decompile,
disassemble or engage in any other similar manipulation of the Product Software
or (c) remove or otherwise after in any way any trademark, copyright notice or
any other proprietary notice or legend or the like affixed or otherwise attached
to the Product Software. Regarding the trademarks, trade names, logos and
product names of third parties from whom SERCOMM licensed the Product Software,
(a) Buyer shall not use or display them in any of its printed materials or
packaging without SERCOMM’s prior written consent, use any trade name
confusingly similar to them or undertake any action that will interfere with or
diminish the right, title or interest of those third parties in them and
(b) Buyer acknowledges that any use of them by Buyer will not directly or
indirectly create in Buyer any right, title or interest in them. Buyer is fully
and irrevocably liable for any financial claims and/or compensation claims
brought against SerComm in connection with any and all of software provided or
designated by Buyer to be incorporated or used in the Product.
13.4 CONFIDENTIALITY.

  13.4.1  
Confidential Information. All documentation, drawings, samples, designs,
specifications, engineering details and information pertaining to the Products
or each Party’s business, the terms and conditions of this Agreement, and all
information or materials disclosed by either Party marked or identified as
“Confidential”, “Proprietary” or the like, whether in oral, written, graphic or
electronic form, to the other party are and shall remain the confidential and
proprietary information of the disclosing Party (collectively, the “Confidential
Information”). Without limiting the foregoing, SERCOMM acknowledges that
information related to this Agreement shared by Buyer employees and contractors
with SERCOMM are the Confidential Information and trade secrets of Buyer.

  13.4.2  
Duty Not to Disclose; Restrictions on Use. The Party receiving the Confidential
Information shall (a) not disclose Confidential Information to any individual or
entity except to those directors, officers, employees and contractors whose
duties justify their need to know such information and who have been clearly
informed of their obligation to maintain the confidential, proprietary and/or
trade secret status of such Confidential Information; and (b) use Confidential
Information only for the purposes set forth in this Agreement and not for any
other purpose. The party receiving the Confidential Information (“Receiving
Party”) shall use at least the same degree of care to prevent disclosure of such
information as the Receiving Party uses with respect to its own confidential
and/or proprietary information, but in any event not less than reasonable care.
All Confidential Information (and copies thereof) shall be promptly returned to
the Party disclosing the Confidential Information (“Disclosing Party”) upon
request, which shall not interfere with SERCOMM’s performance of this Agreement,
such as warranty and support obligations.

  13.4.3  
Exceptions. Notwithstanding the foregoing, the obligations of this Section 13
shall not apply to Confidential Information if and to the extent it can be
documented that such Confidential Information: (i) was rightfully known to the
Receiving Party prior to its receipt, (ii) is or becomes publicly available
without breach of this Agreement or wrongful act of the Receiving Party,
(iii) is received by Receiving Party without an obligation of confidentiality
and without breach of this Agreement, or (iv) is developed independently by the
Receiving Party without using Confidential Information. The Receiving Party may
make disclosures required by law or court order provided the Receiving Party
uses diligent reasonable efforts to limit disclosure and to obtain confidential
treatment or a protective order, has given prompt notice to the other party of
such required disclosure, and has allowed the Disclosing Party to participate in
the proceeding.

 

12



--------------------------------------------------------------------------------



 



14. Indemnification.
14.1 BUYER shall indemnify SERCOMM and defend or settle any suit or proceeding
brought against SERCOMM based upon a claim that Buyer’s Marks and/or the Product
supplied to BUYER by SERCOMM based on the BUYER designs, drawings and
specifications to which BUYER agrees or based on any parts specified or sold by
BUYER for use in Product under this Agreement, alone or in combination with any
other products or component, directly infringes any patent, copyright, trade
secret, trademark or mask work right of any third party, and will pay all
damages, cost and attorneys’ fees finally awarded or reached by settlement
against SERCOMM. BUYER’s obligation to defend and indemnify SERCOMM under this
Article 14.1 shall be conditioned upon: (i) SERCOMM promptly notifying BUYER of
such suit or proceeding, (ii) BUYER being given the opportunity to control the
defense or settlement of the suit or proceeding, and (iii) SERCOMM providing
necessary information (at BUYER’s expense). BUYER will have no responsibility
for the settlement of any claim, suit or proceeding made by SERCOMM without
BUYER’s prior written approval.
14.2 SERCOMM shall indemnify BUYER and defend or settle any suit or proceeding
brought against BUYER based upon a claim that the manufacturing process of
manufacturing any Product furnished hereunder directly infringes any patent,
copyright, trade secret, trademark or mask work right of any third party, and
will pay all damages, costs and attorneys’ fees finally awarded or reached by
settlement against BUYER. SERCOMM’s obligation to defend and indemnify BUYER
under this Article 14.2 shall be conditioned upon: (i) BUYER promptly notifying
SERCOMM of such suit or proceeding, (ii) SERCOMM being given the opportunity to
control the defense or settlement of the suit or proceeding, and (iii) BUYER
providing necessary information (at SERCOMM’s expense). SERCOMM will have no
responsibility for the settlement of any claim, suit or proceeding made by BUYER
without SERCOMM’s prior written approval. This indemnification in this
Article 14.2 shall not apply to the claim or proceeding to the extent it is
based on or attributable to (i) BUYER’s design, drawings and specifications to
which BUYER agrees; (ii) Products bundled with or in combination with any
non-SERCOMM software, hardware, devices or any object not furnished by SERCOMM,
and the claim or proceeding would have been avoided if Products has not been so
bundled with or in combination with; (iii) modification of the Products made by
BUYER, where such infringement claim would not have occurred but for such
modification made by BUYER, or (iv) derivative work or modification of the
Product made by SERCOMM based on BUYER’S instructions, designs or
specifications.
14.3 The foregoing provides the entire set of obligations, liabilities and
remedies between SERCOMM and BUYER arising from any intellectual property claim
by a third party.
15. Limitation of Liability.
LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL BE LIMITED TO DIRECT,
ACTUAL DAMAGES AS DESCRIBED BELOW. IN NO EVENT SHALL EITHER PARTY HAVE ANY
LIABILITY FOR ANY INDIRECT OR SPECULATIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, CONSEQUENTIAL, INCIDENTAL AND SPECIAL DAMAGES) INCLUDING, BUT NOT
LIMITED TO, LOSS OF USE, BUSINESS INTERRUPTIONS AND LOSS OF PROFITS OR REVENUE,
IRRESPECTIVE OF WHETHER THE PARTY THAT IS OTHERWISE LIABLE HAS ADVANCE NOTICE OF
THE POSSIBILITY OF ANY SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, SERCOMM’S
TOTAL LIABILITY UNDER ANY OR ALL PROVISIONS OF THIS AGREEMENT FOR ALL CAUSES OF
ACTIONS ON A CUMULATIVE BASIS SHALL NOT EXCEED A SUM EQUAL TO THE PAYMENTS
ACTUALLY MADE TO SERCOMM UNDER THIS AGREEMENT DURING THE IMMEDIATELY PRECEDING
TWELVE (12) MONTH PERIOD FOR THE PRODUCT AFFECTED BY THE PARTICULAR CLAIM,
ACTION OR JUDGMENT.

 

13



--------------------------------------------------------------------------------



 



16. Miscellaneous.
16.1 Governing Law and Jurisdiction. This Agreement shall be governed
exclusively by the laws of the State of California, excluding its choice of law
provisions, and in no event shall this Agreement be governed by the United
Nations Conventions on Contracts for the International Sale of Goods.
16.2 Relationship of Parties. The parties are independent contractors and are
not employees, agents or legal representatives of the other party. Neither party
is authorized to bind the other party, act as an agent for the other party or
otherwise act in the name of or on behalf of the other party.
16.3 Nonassignabilily: Binding on Successors. Neither party may assign or
otherwise transfer this Agreement without the written consent of the other
party, except that SERCOMM may, without having to obtain the prior written
consent of Buyer, assign or otherwise transfer (a) this Agreement to (i) an
affiliate or (ii) a third party which acquires all or substantially all of
SERCOMM’s assets, whether via merger or otherwise, and (b) the right to receive
payments under this Agreement. This Agreement shall be binding upon the
executors, heirs, administrators, assigns and the like of the parties.
16.4 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.
16.5 Force Majeure. Neither party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to the circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulation, worldwide shortage of raw materials used to manufacture the
Products, fire, flood, labor difficulties, epidemic, strike, blackout, civil
disorder, and acts of God, provided that the party experiencing the delay
promptly notifies the other party of the delay.
16.6 No Third Party Beneficiaries. The parties hereto acknowledge that this
Agreement is not intended to and shall not benefit any third party.
16.7. Rights and Remedies Cumulative. Except as otherwise provided in this
Agreement, the rights and remedies provided in this Agreement shall be
cumulative and not exclusive of any other rights and remedies provided by law or
otherwise.
16.8 Waiver. Any waiver (express or implied) by either party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

 

14



--------------------------------------------------------------------------------



 



16.9 Entire Agreement; Amendment. This Agreement and the Appendices attached
hereto constitute the entire, final, complete and exclusive agreement between
the parties and supersede all previous agreements or representations, written or
oral, with respect to the subject matter of this Agreement. This Agreement may
not be modified or amended except in a writing signed by a duly authorized
representative of each party.
16.10 Counterparts. This Agreement may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

                  ARUBA NETWORKS, INC.   SERCOMM CORPORATION    
 
               
By:
  /s/ Alexa King
 
  By:   /s/ Ben Lin
 
        Print Name: Alexa King       Print Name: Ben Lin         Title: General
Counsel       Title: Executive VP         Date: 3/17/09       Date: 3/10/2009  
 

 

15



--------------------------------------------------------------------------------



 



APPENDIX A
[***]
***  Two (2) consecutive pages from this Appendix A have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------



 



APPENDIX B — CUSTOMIZATION SCOPE OF WORK

              Task Name   Description   Deliverable / Acceptance  
Responsibility
Product Definition
           
Marketing Requirements
  Market requirements clearly described with technical features, competitive
positioning and timing   PRD approved and reviewed with ARUN engineering   ARUN
PLM
 
            Specification        
Hardware functional specification
  Hardware functional requirements   Moscato hardware FDD approved and reviewed
with engineering teams (SERCOMM and ARUN)   ARUN Hardware Engineering
 
            Hardware Development        
Schematic capture
  Hardware Schematic   Schematic files (native format and .pdf) provided to
ARUN.
Schematic reviewed and approved with engineering teams (SERCOMM and ARUN)  
SERCOMM
Industrial design
  3D industrial design for the following

•   Wireless enclosure
•   Wired enclosure
•   Wired desk stand
•   Wall mount bracket
  Design files (ProE, or any standard interchange format) provided to SERCOMM.  
ARUN
Mechanical design
  Mechanical design   Mechanical Design files (ProE, or any standard interchange
format) provided to ARUN. Mechanical design reviewed and approved with
engineering teams (SERCOMM and ARUN)   SERCOMM
Mechanical Prototype
  Mechanical Prototype in the form of SLA, machined, or other   Physical samples
provided to ARUN.
Prototype reviewed and approved with engineering teams (SERCOMM and ARUN)  
SERCOMM
Mechanical First article
  Mechanical first articles (un-textured)   Physical samples provided to ARUN.
First articles reviewed and approved with engineering teams (SERCOMM and ARUN)  
SERCOMM
Mechanical First article (textured)
  Mechanical first articles (textured)   Physical samples provided to ARUN.
First articles reviewed and approved with engineering teams (SERCOMM and ARUN)  
SERCOMM
PCB Layout
  Hardware PCB Layout — physical layout of the base PCB and mini-PCI radio
boards.   Layout files (native format, Gerbers, .tgz) provided to ARUN.
Layout reviewed and approved with engineering teams (SERCOMM and ARUN)   SERCOMM
Prototype allocations
  Forecast of unit quantities at various program stages   Allocations
spreadsheet   ARUN

 

17



--------------------------------------------------------------------------------



 



              Task Name   Description   Deliverable / Acceptance  
Responsibility
HW Acceptance criteria
  High-level Acceptance criteria of entry to Aruba Software development team  
All hardware sub-systems validated, serial interface, CPU subsystem, PCI
interface, USB port, switch ports, and MB82 radio subsystem. CPU booting linux  
SERCOMM
HW System Reliability and Availability
  System reliability and availability calculations to Telcordia SR-332, Issue 2,
Parts Stress Method, 50% stress, 25C and 40C ambient   System Reliability and
Availability report   SERCOMM
HW delivery
  Delivery of HW platforms for the target SW   HW prototype   SERCOMM
Hardware DVT
  Hardware DVT (HALT, ETSOC...)   DVT reports provided to ARUN. Results reviewed
and approved with engineering teams (SERCOMM and ARUN)   SERCOMM
 
            Software Development        
Software image for regulatory approval
  Software image for regulatory approval   Binary firmware image provided to
SERCOMM   ARUN
AP boot code (apboot)
  apboot image for loading on the AP   Binary firmware image provided to SERCOMM
  ARUN
Software image
  Software image for system validation   Binary firmware image provided to
SERCOMM   ARUN
 
            Manufacturing Process & Validation        
Mfg capability review
  Audit of manufacturing facility for capability, process control, quality  
Aruba approval of facility capability   ARUN
Review preliminary Mfg production plan
  Review initial product manufacturing process plans before implementation  
Aruba approval of preliminary plan   ARUN
Prototype BOM/AVL review
  Mfg to review proto parts list and evaluate suppliers to ensure reliable
component and fabricated part selection   Aruba approval of selected suppliers  
ARUN
Review prototype mfg process results
  Audit prototype production results; determine capability of processes and
follow-up on improvement plans   Aruba approval for initial results and
improvement plans   ARUN
Software diagnostics
  Manufacturing testing   System validation   SERCOMM
Review final mfg process plan
  Review final production process documents   Aruba approval   ARUN
Pilot build review
  Audit first production builds for yields, processes issues and conduct
out-of-box audit   Aruba approval to go into full production   ARUN
Approve final mfg plan
  All first articles and production processes audits complete, any improvement
plans complete   Aruba approval   ARUN

 

18



--------------------------------------------------------------------------------



 



              Task Name   Description   Deliverable / Acceptance  
Responsibility Regulatory Approval        
Basic regulatory approvals
  USA
FCC Part 15
cTUVus Listing or cULus Listing
EU
EN 300 328 V1.7.1
EN 301 893 V1.4.1
EN 301 489-1 V1.6.1
EN 301 489-17 V1.2.1
EN 60950-1:2001+A11
CB Scheme Reporting of EN 60950-1:2001+A11
RoHS
2002/95/EC WEEE
2002/96/EC   Regulatory compliance reports provided to ARUN   SERCOMM
Remaining regulatory approvals
  Additional regulatory approvals for all remaining countries   Regulatory
compliance reports   ARUN
 
            Product & Process Validation        
Quality Objectives
  Defines Quality Metrics to be reached for each test phase   Quality Objective
Document   ARUN
Product Test Planning
  Develop Test plan for Product Test   Product Test Plan   ARUN
Product Testing
  Execute Product Test Plan. Create Problem Reports and validate fixes provided
by Engineering   Product Test Report. Product Quality Objectives attained   ARUN
System Test Planning
  Develop Test plan for System Test   System Test Plan   ARUN
System Testing
  Execute System Test Plan.
Create Problem Reports and validate fixes provided by Engineering   System Test
Report. Product Quality Objectives attained   ARUN
User Documentation
  Create Installation Guide documentation   Installation Guide section approved
  ARUN

 

19



--------------------------------------------------------------------------------



 



APPENDIX C — PRODUCT SPECIFICATIONS
[***]
***  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20